Citation Nr: 0606319	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
July 1989 and again from December 1990 to June 1991.  He died 
in September 2001.  The appellant is his father.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  

The appellant and his wife testified before the undersigned 
Acting Veterans Law Judge (VLJ) in January 2003.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

The claim was remanded by the Board in September 2003 for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and received.  

2.  The veteran's death certificate lists the immediate cause 
of death as transitional cell carcinoma of the bladder.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Bladder cancer was not shown to have been present in 
service, within the year following service, or at the time of 
the veteran's death.  

5.  The greater weight of the evidence is against the 
conclusion that any disability that can be associated with 
service, caused or contributed to his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent letters to 
the appellant in March 2004 and December 2005, which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant what he 
needed to show for service connection for the cause of the 
veteran's death.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not initially 
accomplished here, but proper subsequent VA process was 
performed.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  A medical opinion was sought and provided 
by VA.  There are no known additional records to obtain.  He 
was offered the opportunity to testify at a Travel Board 
hearing and did so, before the undersigned Acting VLJ.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  

II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  Service connection for bladder cancer 
may be presumed if it is shown to a degree of 10 percent 
disabling within the first post service year.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's death certificate reflects he died in 
September 2001, at age 31.  The cause of death was 
transitional cell carcinoma of the bladder.  An autopsy was 
not performed.  During his lifetime, the veteran was not 
service-connected for any disability.  

The appellant claims that the veteran's death was due to 
service.  He believes that the veteran died of bladder cancer 
which the appellant claims was caused by exposure to 
chemicals while the veteran served in the Persian Gulf.  

The veteran served in the Persian Gulf from January 24, 1991 
to June 2, 1991.  The veteran was a member of the Arizona 
Army National Guard and served with the 259th Engineer 
Company.  The entire 259th Engineer Company was federalized 
and deployed in support of Operation Desert Shield/Desert 
Storm.  

The veteran, during his lifetime, received a letter from the 
Office of the Secretary of Defense in December 2000.  It was 
noted that on March 10, 1991, there was the demolition of 
chemical agent munitions  at Khamisiyah, Iraq.  He received 
the letter because it was determined that his unit was near 
Khamisiyah March 10-13, 1991.  The letter also indicated, in 
pertinent part, that based on the current evidence at that 
time, and ongoing research, there was no indication that any 
long term health effects were expected from a brief, low 
level exposure to chemical agents that may have occurred at 
Khamisiyah.  

A review of the record is devoid of findings, treatment, or 
diagnosis of bladder cancer in service or within one year of 
the veteran's service discharge.  The medical evidence of 
record reveals that the veteran was diagnosed with bladder 
cancer in 1998, several years after service discharge.  

In connection with the appellant's claim, there are 
voluminous medical records from VA, Thunderbird Samaritan 
Medical Center, Palo Verde Hematology, Maricopa Medical 
Center, Scottsdale Memorial Hospital, and the Mayo Center.  
These records show that the veteran was treated extensively 
for bladder cancer, and in September 2001, he died at 
Thunderbird Samaritan Medical Center with widely metastatic 
bladder carcinoma.  Unfortunately, none of the medical 
evidence of record made any notation that the veteran's 
bladder caner was in any way related to exposure to any 
chemical agents.  

The appellant requested, and was able to get opinions from 
three of the veteran's medical doctors who treated him during 
his period of illness.  In January 2003, Kerry J. Ando, MD 
submitted a letter on behalf of the appellant's claim.  Dr. 
Ando indicated, in pertinent part, that his expertise was in 
pain management for a variety of diseases.  Although the 
veteran's transitional cell carcinoma of the bladder at such 
a young age was found to be unusual by Dr. Ando, he did not 
feel he had adequate expertise to make a valid opinion on 
whether the veteran's bladder cancer was related to service.  

In January 2003, Charles P. Dries, MD provided an opinion as 
to the veteran's bladder cancer.  He related at the outset, 
that he was not an oncologist.  He did state that the veteran 
was the youngest patient to ever have bladder cancer that he 
had seen, but he also related that he was not aware of any 
other bladder cancer in other former active duty personnel in 
the Gulf War.  He stated that it was very possible, at least 
a 50 percent chance, that some sort of exposure may have 
contributed to the early onset of bladder cancer in the 
veteran.  Unfortunately, Dr. Dries did not relate what type 
of exposure, or chemical he was relating to the veteran.  His 
statement, without review of the veteran's service medical 
records, without knowledge of the veteran's service or 
location, and without knowledge of any other Gulf War 
exposure, is speculative at most.  

Also in January 2003, an opinion was received from Paul 
Bombino, MD.  
Dr Bombino indicated, in pertinent part, that that the 
veteran had extensive involvement of the bladder and that 
this type of bladder cancer was quite unusual in a patient of 
28, the age of the veteran at the time of his diagnosis.  He 
also related that, unfortunately, he was unable to determine 
the exact cause of the veteran's bladder cancer.  He went on 
to indicate that certain kinds of chemicals can be associated 
with higher incidence of bladder cancer.  He stated that he 
could not know with certainty whether the veteran's exposure 
to agents during the Gulf War resulted in the development of 
his bladder cancer, but he believed since the veteran was 
only 28, and it was highly unlikely for someone that age to 
develop bladder cancer, this very likely played a role in the 
development of the veteran's cancer.  However, Dr. Bombino 
made this statement based on the history provided by the 
appellant and he did not indicate that he was aware of the 
type of carcinogens the veteran may have been exposed to, the 
length of time, or the proximity of the veteran to the 
carcinogens.  Again, the doctor's opinion, made with little 
more than the history provided by the appellant, is 
speculative at most and does not indicate a review of the 
veteran's claims file.  

In January 2003, the appellant and his spouse testified 
before the undersigned at a Travel Board hearing.  They 
testified that the veteran was a wheel mechanic foreman in 
service and that after his release from service, he worked in 
water well drilling and maintenance.  

Finally, the veteran's entire claims folder, including 
voluminous private treatment records and his VA medical 
records, was reviewed by a VA examiner in July 2005.  The 
examiner was asked to give an opinion based on his review of 
the records, as to whether it was at least as likely as not 
that the veteran's bladder cancer was due to his military 
service.  The examiner indicated, after his review of the 
record, that transitional cell carcinoma of the bladder in a 
28 year old was extremely unusual.  He also stated that the 
lack of identification of the type of chemical exposure, some 
disparity in the dates of exposure in Iraq, and the 
uncertainty of the time of exposure to chemicals, without 
resorting to total speculation, "it would be impossible to 
relate the  transitional carcinoma of the bladder to military 
service."  He indicated that there was high suspicion 
considering the veteran's age and the type of carcinoma, but 
he was unable to make an opinion without resorting to 
speculation.  

While the Board acknowledges that the veteran was diagnosed 
with bladder cancer at an early age, and with a cancer that 
was unusual in a young person such as he, the evidence is 
just too vague to attribute the veteran's cancer to his 
service in Gulf War.  The veteran did not develop the cancer 
within one year of service discharge.  

Additionally, there is no clear evidence that the veteran was 
exposed to any carcinogenic agents while in the Persian Gulf.  
Although there is some evidence that the veteran may have 
been near Khamisiyah in March 1991, there is no medical 
evidence from VA, or other sources, that has attributed that 
short time period to possible exposure to weapons demolition 
as sufficient to cause bladder cancer in the veteran.  It is 
not clear if the veteran was in close proximity to the 
demolition, what agents he may have been exposed to, and if 
those agents were cancer causing.  

Furthermore, none of the medical doctors clearly attributed 
the veteran's bladder cancer to exposure to chemical agents 
in Khamisiyah.  Dr. Dries, who was not an oncologist, and who 
stated that "some sort of exposure" may have contributed to 
early onset of bladder cancer, came close to providing a 
favorable opinion.  His opinion however, was tempered with 
the statement that he was not aware of any other bladder 
cancers in former active duty personnel in the Gulf War, and 
when he spoke of exposure, he did not indicate what type of 
exposure he was relating to bladder cancer.  Dr. Bombino's 
equivocal statement, was based on the history provided by the 
appellant.  Neither opinion appears to have been based on a 
claims file review.

By contrast, the VA doctor who reviewed the claims file in 
July 2005 was able to review the medical records showing the 
progression of the veteran's disorder.  This doctor, while 
not completely ruling out the possibility of a service- 
related etiology, nevertheless stated that it was 
"impossible" to reach such a conclusion without resort to 
speculation.  

The Board finds the VA doctor's opinion to be more probative 
than the aforementioned private medical opinions, 
particularly as it was based on a comprehensive claims file 
review.  The Board also finds the VA doctor's opinion to have 
greater weight in view of the fact that the veteran's 
disorder was not diagnosed until a number of years after 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Additionally, while the Board is aware that the noted private 
doctors actually treated the veteran, this fact does not 
inherently result in greater probative value.  The United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would be given greater weight 
than that of a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998).

The Board further notes that the appellant's statements 
suggest that the veteran had a disability that was caused by 
inservice chemical exposure, as a result of which he died in 
2001.  The appellant's statements, while acknowledged by the 
Board, lack probative value, as he has not shown, nor 
claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation.  The same holds true for the 
appellant's spouse, who also testified at the January 2003 
hearing.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence showing, or suggesting, that the appellant possesses 
the specialized knowledge needed to render diagnoses and 
express competent etiology opinions.  

Accordingly, the Board finds that it is not shown that a 
service-connected disability (i.e., a disability incurred or 
aggravated by service) was either a principal or contributory 
cause of the veteran's death.  As such, the benefit of the 
doubt doctrine of 38 U.S.C.A. § 5107(b) is not for 
application in this case and the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


